Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steketee, Jr. (US 4,867,921) cited by applicant. Regarding claim 21, Steketee discloses a system comprising a spoolable pipe deployment device (12+26) configured to deploy coils or reels (12) of spoolable pipe (10a); a pipe heater (24 disclosed in enclosure 18) configured to receive the spoolable pipe from the spoolable pipe deployment device and to heat the spoolable pipe (10a) to provide a heated spoolable pipe (10); and a pipe re-rounder (30 and 32) configured to receive the heated spoolable pipe from the pipe heater and to re-round the heated spoolable pipe to provide a rounded spoolable pipe (col. 3, lines 33-53). Regarding claim 23, Steketee discloses an enclosure (18) configured to enclose at least a portion of the spoolable pipe (10a); a fluid  (air) contained within the enclosure; and a heating element (24) disposed within the enclosure (Figure 4), wherein the heating element (24) is configured to heat the fluid (air) thereby heating the portion of the spoolable pipe (10a) within the enclosure. Regarding claim 30, Steketee discloses a method, comprising the steps of providing a pipe heating (10) and re-rounding system comprising: a spoolable pipe deployment device (12+26); a pipe heater (24); and a pipe re-rounder (30 and 32); deploying coils or reels (12) of spoolable pipe (10a) via the spoolable pipe deployment device; receiving the spoolable pipe (10a) from the spoolable pipe deployment device at the pipe heater (24); heating the spoolable pipe (10a)using the pipe heater (24) to provide a heated spoolable pipe (10); receiving the heated spoolable pipe (10a) from the pipe heater at the pipe re-rounder; and re-rounding the heated spoolable pipe using the pipe re-rounder (30 and 32) to provide a rounded spoolable pipe (col. 3, lines 33-53).  Regarding claim 31, Steketee discloses heating the spoolable pipe using the pipe heater via at least one of inductive heating, resistive heating, conductive heating, convective heating, or radiative heating (heating means 24 of conventional type associated with enclosure 18 for heating roll 12 of pipe (10a), and capable of heating air within the enclosure 18 to heat the roll 12 of pipe 10a via convection ; Figure 4; col. 3, lines 10-25) , or radiative heating. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, Jr. (US 4,867,921), in view of Lin et al (US 2017/0239877) both cited by applicant.  Regarding claim 22, Steketee discloses substantially all features of the claimed invention except the pipe heater comprises an induction coil configured to heat the spoolable pipe.  Lin discloses a pipe heater (40, Figures 1-4) comprises an induction coil (40) configured to heat the spoolable pipe (12, par. 0015 and par. 0019).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Steketee the pipe heater comprises an induction coil configured to heat the spoolable pipe as taught by Lin in order to heat the spoolable pipe pass through an interior of the induction coil.
 Claim(s) 24, 26-27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, Jr. (US 4,867,921), in view of McDonald (US 1,295,048) both cited by applicant.  Regarding claim 24, Steketee discloses substantially all features of the claimed invention except the pipe heater comprises: connectors configured to electrically connect to a conductive layer of the spoolable pipe; and a power source configured to provide electrical power to the conductive layer via the connectors thereby heating the spoolable pipe.  McDonald discloses a pipe heater (terminal block A and terminal block B connected by wires 12a and 12b to a  source of current; Figure 4, page 1, lines 55-80 and page 2, lines 10-30) comprises: connectors (A, B) configured to electrically connect to a conductive layer of the spoolable pipe (the metal of the tube 7 absorbs electricity from the terminal block A and B; Figure 4, page 1, lines 55-70; page 1, line 100 - page 2, line 10; see claim 2 of McDonald); and a power source ( page 1, lines 60-65) configured to provide electrical power to the conductive layer via the connectors thereby heating the spoolable pipe (the metal of the tube 7 absorbs electricity from the terminal block A and B are capable of being electrically connected to a conductive outer layer or coating of the tube 7; Figure 4, page 1, lines 55-70; page 1, line 100 - page 2, line 10; see claim 2 of McDonald).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Steketee the pipe heater comprises: connectors configured to electrically connect to a conductive layer of the spoolable pipe; and a power source configured to provide electrical power to the conductive layer via the connectors thereby heating the spoolable pipe as taught by McDonald in order supply power to heat the tube.  Regarding claim 26, McDonald discloses the pipe re-rounder comprises a pair of rollers (23, Figure 4) configured to engage with an outer surface of the heated spoolable pipe (7) to provide the rounded spoolable pipe (Figure 4, page 1, lines 70-80; page 2, lines 10-30).  Regarding claims 27 and 36, McDonald discloses the pipe re-rounder comprises: a first pair of rollers (23, Figure 4) configured to engage with heated spoolable pipe having a first outer diameter (rollers 23 having a first, smaller outer diameter as shown; Figure 4) ; and a second pair of rollers (22) configured to engage with heated spoolable pipe (after the tube 7 being heated , it is bent in part by the roll 22, which are shown to engage the outer surface of tube 7; Figure 4; page 1, lines 70-80 and page 2, lines 10-30) having a second outer diameter (rolls 22 having a second, larger outer diameter as shown; Figure 4).
Claim(s) 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, Jr. (US 4,867,921), in view of JPH 02-276622A both cited by applicant.  Regarding claims 25 and 32, Steketee discloses substantially all features of the claimed invention except a hot air blower configured to blow hot air through an interior of the spoolable pipe.  JPH 02-276622A discloses a hot air blower (6, Figure 1) configured to blow hot air through an interior of the spoolable pipe (hot air blower 6, discharge hot air into the tube P; Figure 1, abstract).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Steketee a hot air blower configured to blow hot air through an interior of the spoolable pipe as taught by JPH 02-276622A in order to provide thermal softening of the synthetic resin tube.
Claim(s) 28-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, Jr. (US 4,867,921), in view of Bright (US 5,676,009) both cited by applicant.  Regarding claims 28-29, Steketee discloses substantially all features of the claimed invention including the pipe heater (24) couple to the trailer bed (flat bed of truck 20), but does not disclose a deployment trailer, wherein the deployment trailer comprises: a trailer bed; the spoolable pipe deployment device coupled to the trailer bed; and the pipe re-rounder coupled to the trailer bed.  Bright discloses a deployment trailer (15, Figure 3), wherein the deployment trailer comprises: a trailer bed (as shown in Figure 3); the spoolable pipe deployment device (11) coupled to the trailer bed (via a hitch type as shown, Figure 3); and the pipe re-rounder (9) coupled to the trailer bed (Figure 3).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Steketee a trailer bed; the spoolable pipe deployment device coupled to the trailer bed; and the pipe re-rounder coupled to the trailer bed as taught by Bright in order to improve malleability of the pipe for re-rounding. Regarding claim 33, Bright discloses re-rounding the heated spoolable pipe comprises engaging an outer surface of the heated spoolable pipe via a pair of rollers (re-rounding rollers 21 and 23 have a concave surface for engaging the pipe that is coiled into the large reel 11; Figure 2-3; col. 3, lines 15-25; col. 6, lines 10-20).
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, Jr. (US 4,867,921) cited by applicant.  Regarding claim 34, Steketee discloses substantially all features of the claimed invention except heating a coil or reel of the spoolable pipe using a coil heater or reel heater prior to heating the spoolable pipe using the pipe heater.  In alternative embodiment, Steketee discloses heating a coil or reel of the spoolable pipe using a coil heater or reel heater prior to heating the spoolable pipe using the pipe heater (heating means 24 (reel hater) heats the pipe 10a which is store on large spool, the pipe 10a is then inserted an is then heated by the heating means 52 to expand the pipe 10a to a round form via hot water or live steam introduced via plug 30 (via pipe heater); Figure 4; col. 3, lines 10-55).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify Steketee’s primary embodiment to include the alternative embodiment’s reel and reel heater for storing and heating the stored pipe because, as Steketee discloses, it is important to heat the stored reduced pipe to a pliable state for installation and then later heat the installed reduced pipe again to a pliable state for expansion and a combination of compatible embodiments requires in order to suit user special application.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, Jr. (US 4,867,921) in view of CMP Automotion Inc. (WO 2016/168917A1).  Regarding claim 35, Steketee discloses substantially all features of the claimed invention including conveying the spoolable pipe (10a) through the pipe heater (24) but does not disclose the pipe re-rounder using a deployment actuator.  CMP discloses deployment actuator (tube advance servomotor 14; page 5, lines 10-25). In order to reduce the manual effort needed to re-round the pipe, it would have been obvious to one ordinary skill in the art at the time of the invention to modify Steketee’s spoolable pipe to the deployed with a deployment actuator as taught by CMP because, as CMP discloses, the tube advance servomotor determines the longitudinal position of the tube at the bending station for successful positioning in the bending station (CMP; page 5, lines 10-25), and a deployment actuator would automatically deploy the spoolable pipe at a constant or controlled rate without the need for manually pulling the pipe.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Quigley et al (US 8,985,154) discloses heated pipe and methods of transporting viscous fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 26, 2022